United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 01-20906
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FEDERICO PEREZ, JR.,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-142-43
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Trude K. Scott, the attorney appointed to represent Federico

Perez, Jr., on appeal, has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Our review of counsel’s brief and Perez’s response and

our independent review of the record show that there are no

nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20906
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.